DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, line 3 – “image projection optical system” should read “an image projection optical system”
Claim 1, line 6 – “position relationship” should read “positional relationship”
Claim 10, line 10 – “position relationship” should read “positional relationship”

Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kanamori (JP 4497316 B2, hereinafter referenced “Kanamori”)

In regards to claim 1. (Currently Amended) Kanamori discloses a moving route guidance device that displays a route guidance image for guiding a driver in a moving body to a moving route in a predetermined display area at front in a moving body advancing direction by image projection optical system (Kanamori, paragraph [0023]), the moving route guidance device comprising: 
-display control circuitry configured to execute display control to change at least one of a content and a display position of the route guidance image based on position information of the moving body (Kanamori, Figs. 2-4 and paragraphs [0036] and [0052]; Reference at [0036] discloses HUD Display Device the HUD display device 7 has a structure in which the HUD display device 6 for displaying an image on the windshield WS is connected to the HUD ECU 70 (i.e. display control circuitry). Paragraph [0052] discloses when the vehicle M further approaches the planned right/left turn intersection BX (approximately 300 m in the example), in the fifth section, as shown in FIG. A direction image 2A is represented. This enlarged route direction image 2A is obtained by superimposing an arrow image 25 indicating the intended right/left turn direction at the intended right/left turn intersection BX on a schematic image 26 representing the branch structure of the intended right/left turn intersection BX. Superimposing of arrow image 25 on schematic image 26 for intersection guidance as the vehicle approaches interpreted as execute display control to change at least one of a content and a display position of the route guidance image based on position information of the moving body), 
-wherein the route guidance image includes: a plurality of route identification images respectively corresponding to a plurality of movable routes that are close to each other and displayed in a manner to correspond to a visually recognized position relationship among the plurality of the movable routes by the driver or a predetermined reference position (Kanamori, Figs. 2-4 and paragraph [0052]; Reference discloses this enlarged route direction image 2A is obtained by superimposing an arrow image 25 indicating the intended right/left turn direction at the intended right/left turn intersection BX on a schematic image 26 representing the branch structure of the intended right/left turn intersection BX. The Figs. 2-4 further illustrate the concept of multiple route images displayed close to each other with arrows providing the positional relationship between each other to be visualized by the driver); 
-and route instructing images displayed in association with the route identification images that correspond to a moving route guided by the route guidance image of the plurality of the movable routes (Kanamori, Fig. 4 and paragraph [0054]; Reference discloses the arrow image 25 performs flow display in which the inside of the frame of the arrow image 25 (i.e. route instructing images corresponding to the moving route in association with schematic image 26 (route identification image)) is lit up step by step in the direction of the arrow. This makes it easy for the user to understand the right and left turn directions).  

In regards to claim 3. (Currently Amended) Kanamori discloses the moving route guidance device according to claim 1.
Kanamori further discloses
-wherein the display control circuitry is further configured to display the route identification image, which corresponds to the moving route guided by the route guidance image, of the route identification images in a manner to be more emphasized than the other route identification images (Kanamori, Fig. 4 and paragraph [0054]; Reference discloses the arrow image 25 performs flow display in which the inside of the frame of the arrow image 25 is lit up step by step in the direction of the arrow. This makes it easy for the user to understand the right and left turn directions. That is, in the flow display, from the state where the arrow image 25 is only a frame and the inside is not lit as shown in FIG. 4, the lighting area is increased, and finally, the entire frame of the arrow image 25 is lit as shown in FIG. 4(e). After that, returning to FIG. 4A, the same lighting process is repeated. The lighting process interpreted as the emphasizing route identification images from others) 

In regards to claim 5. (Currently Amended) Kanamori discloses the moving route guidance device according to claim 1.
Kanamori further discloses
-wherein the display control circuitry is further configured to display the route identification image such that visibility of the route identification image is lowered as a distance between each of the plurality of the movable routes and the moving body is reduced (Kanamori, paragraph [0054]; Reference discloses the arrow image 25 performs flow display in which the inside of the frame of the arrow image 25 is lit up step by step in the direction of the arrow. This makes it easy for the user to understand the right and left turn directions. That is, in the flow display, from the state where the arrow image 25 is only a frame and the inside is not lit as shown in FIG. 4, the lighting area is increased, and finally, the entire frame of the arrow image 25 is lit as shown in FIG. 4(e).).  

In regards to claim 6. (Currently Amended) Kanamori discloses the moving route guidance device according to claim 1.
Kanamori further discloses
-wherein the route instructing image is another image that separates from the plurality of the route identification images (Kanamori, Fig. 4; Reference illustrates arrow image 25 which is another route instructing image that separates from the schematic image 26 having a plurality of routes).  

In regards to claim 7. (Currently Amended) Kanamori discloses the moving route guidance device according to claim 1.
Kanamori further discloses
-wherein the plurality of the route identification images is formed by branch images branched for each of the plurality of the movable routes, and the route instructing image is an arrow image that continues to the route identification image corresponding to the moving route guided by the route guidance image (Kanamori, Fig. 4; Reference illustrates arrow image 25 which is an arrow image that continues to the route identification image corresponding to the moving route guided by the route guidance image as the schematic image 26 is the plurality of the route identification images is formed by branch images branched for each of the plurality of the movable routes).  

In regards to claim 8. (Currently Amended) Kanamori discloses the moving route guidance device according to claim 1.
Kanamori further discloses
-further comprising: the image projection optical system (Kanamori, paragraph [0036]; Reference discloses HUD display device 6 for displaying an image on the windshield WS thus being an image projection optical system).  

In regards to claim 9. (Original) Kanamori discloses a moving body.
Kanamori further discloses
-comprising the moving route guidance device according to claim 8 (Kanamori, paragraph [0023]; Reference discloses FIG. 1 is a cockpit view of a vehicle incorporating a vehicle information display device).  

In regards to claim 10. (Original) Kanamori discloses a moving route guidance method for displaying a route guidance image for guiding a driver of a moving body to a moving route in a predetermined display area at front in a moving body advancing direction by image projection means (Kanamori, paragraph [0023]), the moving route guidance method comprising: 
-obtaining position information of the moving body; and executing display control to change at least one of a content and a display position of the route guidance image based on the obtained position information (Kanamori, Figs. 2-4 and paragraphs [0036] and [0052]; Reference at [0036] discloses HUD Display Device the HUD display device 7 has a structure in which the HUD display device 6 for displaying an image on the windshield WS is connected to the HUD ECU 70 (i.e. display control circuitry). Paragraph [0052] discloses when the vehicle M further approaches the planned right/left turn intersection BX (approximately 300 m in the example), in the fifth section, as shown in FIG. A direction image 2A is represented. This enlarged route direction image 2A is obtained by superimposing an arrow image 25 indicating the intended right/left turn direction at the intended right/left turn intersection BX on a schematic image 26 representing the branch structure of the intended right/left turn intersection BX. Superimposing of arrow image 25 on schematic image 26 for intersection guidance as the vehicle approaches interpreted as execute display control to change at least one of a content and a display position of the route guidance image based on position information of the moving body), 
-wherein the route guidance image includes: a plurality of route identification images respectively corresponding to a plurality of movable routes that are close to each other and displayed in a manner to correspond to a visually recognized position relationship among the plurality of the movable routes by the driver or a predetermined reference position (Kanamori, Figs. 2-4 and paragraph [0052]; Reference discloses this enlarged route direction image 2A is obtained by superimposing an arrow image 25 indicating the intended right/left turn direction at the intended right/left turn intersection BX on a schematic image 26 representing the branch structure of the intended right/left turn intersection BX. The Figs. 2-4 further illustrate the concept of multiple route images displayed close to each other with arrows providing the positional relationship between each other to be visualized by the driver);
-and route instructing images displayed in association with the route identification images that correspond to a moving route guided by the route guidance image of the plurality of the movable routes (Kanamori, Fig. 4 and paragraph [0054]; Reference discloses the arrow image 25 performs flow display in which the inside of the frame of the arrow image 25 (i.e. route instructing images corresponding to the moving route in association with schematic image 26 (route identification image)) is lit up step by step in the direction of the arrow. This makes it easy for the user to understand the right and left turn directions).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (JP 4497316 B2) in view of Lee (US 2017/0187963 A1, hereinafter referenced “Lee”).

In regards to claim 2. (Currently Amended) Kanamori discloses the moving route guidance device according to claim 1.
Kanamori does not explicitly disclose but Lee teaches
-further comprising: image capturing means including a sensor configured to capture a front view of the moving body in an advancing direction of the moving body, wherein the display control circuitry is further configured to execute the display control based on the position information and a captured image by the image capturing means (Lee, paragraphs [0064] and [0066]; Reference at [0064] discloses the memory 140 may store data for checking through a certain algorithm what an object is when a certain object is detected from an image around the vehicle that is acquired through the camera 160 (i.e. image capture means having a sensor). Paragraph [0066] discloses the display device 100 for the vehicle can determine a view area observed by the driver through the windshield according to the gaze of the driver and acquire an image from a camera corresponding to the view area. Then, the display device 100 for the vehicle can set a display area in the acquired image, and display a graphic image in the display area to display the graphic image on the windshield so that the windshield image matches the view of the driver (i.e. display control based on position information and the captured image)).  
Kanamori and Lee are combinable because they are in the same field of endeavor regarding vehicle heads up display (HUD). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle information display features of Kanamori to include the vehicle display features of Lee in order to provide the user with a system that allows for vehicle display information inclusive of planned left or right turning direction, recommended lane determination, and route direction display projected on an HUD as taught by Kanamori while incorporating the vehicle display features of Lee in order to allow for image capture and object detection for subsequent display in conjunction with user’s gaze on an area of the HUD that does not obstruct the user’s view, applicable to improving safety in vehicle display systems as taught in Kanamori. 

In regards to claim 4. (Currently Amended) Kanamori discloses the moving route guidance device according to claim 1.
Kanamori does not explicitly disclose but Lee teaches
-wherein the display control circuitry is further configured to display the route identification image at a position, which overlaps lines of vision of the driver with respect to the movable route, in the predetermined display area when the visually recognized position of the movable route, which corresponds to the route identification image, by the driver does not overlap the predetermined display area (Lee, paragraph [0158]; Reference discloses if a place where the urgent situation occurs does not match the eyesight direction of the driver, the processor 170 can display the graphic image I32 indicating the place where the urgent situation occurs, in an area of the windshield corresponding to the eyesight direction of the driver to enable the gaze of the driver to move to the place where the urgent situation occurs).  
Kanamori and Lee are combinable because they are in the same field of endeavor regarding vehicle heads up display (HUD). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle information display features of Kanamori to include the vehicle display features of Lee in order to provide the user with a system that allows for vehicle display information inclusive of planned left or right turning direction, recommended lane determination, and route direction display projected on an HUD as taught by Kanamori while incorporating the vehicle display features of Lee in order to allow for image capture and object detection for subsequent display in conjunction with user’s gaze on an area of the HUD that does not obstruct the user’s view, applicable to improving safety in vehicle display systems as taught in Kanamori. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619